 



Exhibit 10.2
STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of
September 28, 2005 between Emmis Operating Company, an Indiana corporation
(“Seller”) and SJL Acquisition, LLC, a Delaware limited liability company
(“Buyer”).
Recitals
     A. Seller owns 1,000 shares of common stock (the “Stock”) of SJL of Kansas
Corp., a Kansas corporation (“SJL”), being all of the issued and outstanding
stock of SJL.
     B. SJL owns all of the issued and outstanding stock of Emmis Television
License Corporation of Wichita, a California corporation (“Wichita Licensee”).
     C. SJL and Wichita Licensee own and operate the following television
broadcast and translator stations (the “Wichita Stations”) pursuant to certain
authorizations issued by the Federal Communications Commission (the “FCC”):
KSNW(TV), Wichita, Kansas
KSNC(TV), Great Bend, Kansas
KSNG(TV), Garden City, Kansas
KSNK(TV), McCook, Nebraska
     D. SJL also owns all of the issued and outstanding stock of Topeka
Television Corporation, a Missouri corporation (“Topeka Television”).
     E. Topeka Television owns all of the issued and outstanding stock of Emmis
Television License Corporation of Topeka, a California corporation (“Topeka
Licensee”).
     F. Topeka Television and Topeka Licensee own and operate the following
television broadcast station (the “Topeka Station”) pursuant to certain
authorizations issued by the FCC:
KSNT(TV), Topeka, Kansas
     G. The Wichita Stations and the Topeka Station are referred to herein each
as a “Station” and collectively the “Stations.” SJL, Wichita Licensee, Topeka
Television and Topeka Licensee are referred to herein each as a “Company” and
collectively as the “Companies.”
     H. Simultaneously with the execution of this Agreement, Buyer and certain
affiliates of Seller are entering into an Asset Purchase Agreement (the “APA”)
with respect to certain other television stations.
     I. Pursuant to the terms and subject to the conditions set forth in this
Agreement, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Stock.
Agreement

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, taking the foregoing into account, and in consideration of
the mutual covenants and agreements set forth herein, the parties, intending to
be legally bound, hereby agree as follows:
ARTICLE 1: SALE AND PURCHASE
     1.1. Stock. On the terms and subject to the conditions hereof, at Closing
(defined below), Seller shall sell, assign, transfer, convey and deliver to
Buyer, and Buyer shall purchase and acquire from Seller, all right, title and
interest of Seller in and to the Stock.
     1.2. Station Assets. As used herein, “Station Assets” means all assets,
properties and rights of the Companies, real and personal, tangible and
intangible, that are used or held for use in the operation of the Stations,
except as set forth in Sections 1.3 and 1.4. The Station Assets include without
limitation the following:
          (a) all licenses, permits and other authorizations issued to Wichita
Licensee and Topeka Licensee by the FCC with respect to the Stations (the “FCC
Licenses”), and all licenses, permits and authorizations issued by any federal,
state or local governmental authority other than the FCC, including without
limitation, those described on Schedule 1.2(a), including any renewals or
modifications thereof between the date hereof and Closing;
          (b) all of the Companies’ equipment, transmitters, antennas, cables,
towers, vehicles, furniture, fixtures, spare parts and other tangible personal
property of every kind and description that are used in or held for use in the
ownership or operation of the Stations, including without limitation those
listed on Schedule 1.2(b), except for any retirements or dispositions thereof
made between the date hereof and Closing in the ordinary course of business (the
“Tangible Personal Property”);
          (c) all of the Companies’ real property (i) owned in fee simple by, or
(ii) leased, subleased or licensed to any Seller, and used or held for use in
the operation of the Stations (including any appurtenant easements and
improvements located thereon), including without limitation those listed on
Schedule 1.2(c) (the “Real Property”);
          (d) all agreements for the sale of advertising time on the Stations,
and all other contracts, agreements, licenses and leases (including the Real
Property Leases (defined below)) used or held for use in the Stations’ business,
including without limitation those listed on Schedule 1.2(d), together with all
contracts, agreements, licenses and leases made between the date hereof and
Closing in accordance with Article 4 (the “Station Contracts”);
          (e) all of the intellectual property and rights thereunder, including
but not limited to all rights in and to the call letters and the rights in and
to trademarks, trade names, service marks, patents, inventions, trade secrets,
know-how, internet domain names, copyrights, programs and programming material,
jingles, slogans, logos, and other intangible property (the “Intellectual
Property”) owned by or licensed to any of the Companies and used in or held for
use in the operation of the Stations, including without limitation those listed
on Schedule 1.2(e) (the “Intangible Property”);
          (f) the Companies’ rights in and to all the files, documents, records,
and books of account (or copies thereof) relating to the operation of the
Stations, including the

- 2 -



--------------------------------------------------------------------------------



 



Stations’ local public files, programming information and studies, engineering
data, advertising studies, marketing and demographic data, sales correspondence,
lists of advertisers, credit and sales reports, and logs, but excluding records
relating to Excluded Assets (defined below); and
          (g) all assets included in Working Capital (defined below).
     1.3. Excluded Assets. Notwithstanding anything to the contrary contained
herein, the Station Assets shall not include the following assets or any rights,
title and interest therein (the “Excluded Assets”):
          (a) all cash and cash equivalents of the Companies, including without
limitation certificates of deposit, commercial paper, treasury bills, marketable
securities, money market accounts and all such similar accounts or investments;
          (b) all tangible and intangible personal property of the Companies
retired or disposed of between the date of this Agreement and Closing in
accordance with Article 4;
          (c) all Station Contracts that are terminated or expire prior to
Closing in accordance with Article 4 or Section 5.7 (including any Station
Contract that is an employment agreement or similar contract that is distributed
or assigned to Seller);
          (d) all corporate and trade names unrelated to the operation of the
Stations (including the name “Emmis”), charter documents, and books and records
relating to the organization, existence or ownership of Seller, duplicate copies
of the records of the Stations and the Companies, and all records not relating
to the operation of the Stations;
          (e) all contracts of insurance, all coverages and proceeds thereunder
and all rights in connection therewith, including without limitation rights
arising from any refunds due with respect to insurance premium payments to the
extent related to such insurance policies;
          (f) all pension, profit sharing plans and trusts and the assets
thereof and any other employee benefit plan or arrangement and the assets
thereof, if any, maintained by Seller or its affiliates for the benefit of the
Companies;
          (g) receivables for the reimbursement of the cost of capital equipment
and relocation related expenses paid for by Seller and relating to the
Sprint/Nextel relocation project;
          (h) any non-transferable shrinkwraped, computer software and any other
non-transferable computer licenses that are not material to the operation of the
Stations;
          (i) all rights and claims of the Companies, whether mature, contingent
or otherwise, against third parties with respect to the Stations and the Station
Assets, to the extent arising during or attributable to any period prior to the
Effective Time (other than the assets included in Working Capital);
          (j) all claims of the Companies with respect to any Tax (defined
below) refunds (except to the extent Buyer is economically responsible for the
underlying Tax or the underlying Tax is included in Working Capital);

- 3 -



--------------------------------------------------------------------------------



 



          (k) computers and other assets located at the Emmis Communications
Corporation headquarters, and the centralized server facility, data links,
payroll system and other group-wide operating systems; and
          (l) the assets listed on Schedule 1.3 (if any), and the slogan “Great
Media, Great People, Great Service.”
     1.4. Shared Assets.
          (a) Some of the Station Contracts may be used in the operation of
multiple stations or other business units (the “Shared Contracts”) and are
identified as such on Schedule 1.2(d). The rights and obligations under the
Shared Contracts shall be equitably allocated among stations in a manner
reasonably determined by Seller, in good faith, in accordance with the following
equitable allocation principles:
               (i) any allocation set forth in the Shared Contract shall
control;
               (ii) if none, then any allocation previously made by the
Companies or Seller as reflected in Seller’s financial statements in the
ordinary course of Station operations shall control;
               (iii) if none, then the quantifiable proportionate benefit to be
received by the parties after Closing shall control; and
               (iv) if not quantifiable, then reasonable accommodation shall
control.
          (b) Buyer shall cooperate with Seller (and any third party designated
by Seller) in such allocation, and the Station Contracts (and Transferred
Obligations (defined below)) will include only Buyer’s allocated portion of the
rights and obligations under the Shared Contracts (without need for further
action and whether such allocation occurs before or after Closing). If
designated by Seller, such allocation will occur by termination of the Shared
Contract and execution of new contracts. Buyer’s allocated portion of the Shared
Contracts will not include any group discounts or similar benefits specific to
Seller or its affiliates. Completion of documentation of any such allocation is
not a condition to Closing.
     1.5. Assumption of Obligations. As used herein the term “Transferred
Obligations” means (i) the obligations of the Companies arising during, or
attributable to, any period of time on or after the Closing Date under the
Station Contracts and the FCC Licenses, (ii) the obligations described in
Section 5.7 as being the responsibility of Buyer, and (iii) all liabilities
included in Working Capital. Pursuant to an assignment and assumption agreement
in form and substance reasonably satisfactory to Buyer and Seller (the
“Assignment and Assumption Agreement”), Seller will assume and be responsible
for all liabilities and obligations of the Companies and their affiliates,
whether known or unknown, absolute, accrued, contingent or otherwise, and
whether due or to become due, as of the Effective Time other than the
Transferred Obligations (the “Retained Obligations”).
     1.6. Purchase Price. The aggregate purchase price to be paid for the Stock
under this Agreement and the Station Assets under the APA shall be an amount
equal to Two Hundred Fifty-Nine Million Dollars ($259,000,000) plus the
Contingent Payment (as defined on Schedule

- 4 -



--------------------------------------------------------------------------------



 



1.5 to the APA), if any (the “Purchase Price”). The Purchase Price shall be paid
at Closing as follows: (i) $253,000,000 (as allocated) in cash by wire transfer
of immediately available funds and (ii) the balance by execution and delivery of
a secured limited recourse promissory note with the terms described on
Schedule 1.5 to the APA. Prior to Closing, Buyer and Seller shall agree upon an
allocation of the Purchase Price between this Agreement and the APA.
     1.7. Working Capital. As used herein, the term “Working Capital” shall mean
(i) all current assets of the Companies, other than Excluded Assets, and
(ii) all current liabilities of the Companies that have been incurred in the
ordinary course of business, other than intercompany payables and Taxes on or
measured by the income of the Companies, in each case to the extent that the
same would appear on a balance sheet prepared in accordance with accounting
principles generally accepted in the United States (“GAAP”), on a basis
consistent with the manner in which the balance sheets of the Stations have been
prepared previously, as of 12:01 a.m. on the day of Closing (the “Effective
Time”).
     1.8. Transfer of Excluded Assets. At or prior to Closing, Seller may cause
the Companies to distribute or assign all or any portion of the Excluded Assets
to Seller or an affiliate of Seller. After Closing, Buyer shall cause the
Companies from time to time, at the request of and without further cost or
expense to Seller (other than as provided in Section 9.2(d)), to take all
actions as may be necessary to convey the Excluded Assets (other than those
referenced in Section 1.3(a)) to Seller, free and clear of Liens (defined below)
other than Permitted Liens (defined below), including without limitation
providing Seller with the benefits of the Excluded Assets described in
Sections 1.3(e) and (i).
     1.9. Closing. The consummation of the sale and purchase of the Stock
provided for in this Agreement (the “Closing”) shall take place on the fifth
business day after the date of the FCC Consent pursuant to the FCC’s initial
order, unless such consent is granted between January 23, 2006 and January 30,
2006, in which event the Closing shall take place on January 31, 2006 (or on
such other day after such consent as otherwise provided herein or as Buyer and
Seller may mutually agree), subject to the satisfaction or waiver of the
conditions to Closing set forth herein. The date on which the Closing is to
occur is referred to herein as the “Closing Date.”
     1.10. Governmental Consents.
          (a) Within five (5) business days of the date of this Agreement, Buyer
and Seller shall file an application with the FCC (the “FCC Application”)
requesting FCC consent to the transfer of control of the FCC Licenses to Buyer.
FCC consent to the transfer of control of the main station FCC Licenses and any
other FCC Licenses necessary to operate the Stations in the ordinary course of
business in all material respects is referred to herein as the “FCC Consent.”
Buyer and Seller shall diligently prosecute the FCC Application and otherwise
use their reasonable best efforts to obtain the FCC Consent as soon as possible.
          (b) If applicable, within ten (10) business days after the date of
this Agreement, Buyer and Seller shall make any required filings with the
Federal Trade Commission and the United States Department of Justice pursuant to
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”) with respect to the transactions contemplated hereby (including a request
for early termination of the waiting period thereunder), and shall thereafter
promptly respond to all requests received from such agencies for additional

- 5 -



--------------------------------------------------------------------------------



 



information or documentation. Expiration or termination of any applicable
waiting period under the HSR Act is referred to herein as “HSR Clearance.”
          (c) Buyer and Seller shall notify each other of all documents filed
with or received from any governmental agency with respect to this Agreement or
the transactions contemplated hereby. Buyer and Seller shall furnish each other
with such information and assistance as the other may reasonably request in
connection with their preparation of any governmental filing hereunder. The FCC
Consent and HSR Clearance are referred to herein collectively as the
“Governmental Consents.”
     1.11. Renewal. The main station FCC Licenses expire on the dates set forth
on Schedule 1.2(a). If due prior to Closing and if not previously filed, then
Seller shall timely file FCC renewal applications with respect to the Stations
and thereafter prosecute such applications. The parties acknowledge that under
current FCC policy, either the FCC will not grant a transfer of control
application while a renewal application is pending, or the FCC will grant a
transfer of control application with a renewal condition. If the FCC Application
is granted subject to a renewal condition, then the term “FCC Consent” shall
mean FCC consent to the FCC Application and satisfaction of such renewal
condition.
ARTICLE 2: SELLER REPRESENTATIONS AND WARRANTIES
     Seller makes the following representations and warranties to Buyer as of
the date hereof and as of the Closing:
     2.1. Organization. Seller and the Companies are duly organized, validly
existing and in good standing under the laws of the jurisdiction of their
organization, and is qualified to do business in each jurisdiction in which the
Station Assets are located. Seller has the requisite power and authority to
execute, deliver and perform this Agreement and all of the other agreements and
instruments to be made by Seller pursuant hereto (collectively, the “Seller
Ancillary Agreements”) and to consummate the transactions contemplated hereby.
     2.2. Authorization. The execution, delivery and performance of this
Agreement and the Seller Ancillary Agreements by Seller have been duly
authorized and approved by all necessary action of Seller and do not require any
further authorization or consent of Seller. This Agreement is, and each Seller
Ancillary Agreement when executed and delivered by Seller and the other parties
thereto will be, a legal, valid and binding agreement of Seller enforceable in
accordance with its terms, except in each case as such enforceability may be
limited by bankruptcy, moratorium, insolvency, reorganization or other similar
laws affecting or limiting the enforcement of creditors’ rights generally and
except as such enforceability is subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
     2.3. No Conflicts. Except as set forth on Schedule 2.3 and except for the
Governmental Consents and consents to transfer of control under certain of the
Station Contracts as set forth on Schedule 1.2(c) and Schedule 1.2(d), the
execution, delivery and performance by Seller of this Agreement and the Seller
Ancillary Agreements and the consummation by Seller of any of the transactions
contemplated hereby or thereby does not and will not conflict with, violate,
result in a breach of the terms and conditions of, or, with or without notice or
the passage

- 6 -



--------------------------------------------------------------------------------



 



of time, result in any breach, event of default or the creation of any lien
under, any lease, contract, license or agreement (including the Station
Contracts) to which Seller or any of the Companies is a party or to which its
assets are subject, any organizational documents of Seller or any of the
Companies, or any law, judgment, order, or decree to which Seller or any of the
Companies is subject, or require the consent or approval of, or a filing by
Seller or any of the Companies with, any governmental or regulatory authority or
any third party.
     2.4. Capitalization; Title to Stock.
          (a) The authorized capital of SJL consists of 1,000 shares of common
stock, par value $0 per share, of which no shares are issued and outstanding
other than the Stock. Seller owns the Stock, SJL owns all of the issued and
outstanding stock of Wichita Licensee and Topeka Television, and Topeka
Television owns all of the issued and outstanding stock of Topeka Licensee, in
each case free and clear of any liens, claims and encumbrances (“Liens”), other
than Permitted Liens. The Stock and all of the issued and outstanding stock of
Wichita Licensee, Topeka Television and Topeka Licensee (collectively, the
“Shares”) are duly authorized, and validly issued and are fully paid and
non-assessable. At the Closing, upon payment of the Purchase Price, Buyer will
acquire good and valid title to all of the Stock, free and clear of any Liens.
          (b) Except for the Stock, the shares of Wichita Licensee and Topeka
Television owned by SJL, and the shares of Topeka Licensee owned by Topeka
Television, there are no outstanding (i) shares of capital stock or other equity
interests of any of the Companies or (ii) securities of any of the Companies
convertible or exercisable for any such equity interests. There are no
outstanding subscriptions, options, warrants, rights, calls, commitments,
conversion rights, rights of exchange, plans or other agreements or commitment
of any character providing for the purchase, issuance or sale by Seller or any
of the Companies of any shares of capital stock or other equity interests in any
of the Companies or any securities convertible or exercisable for any such
equity interests. There are no voting trusts, proxies or other similar
agreements or understandings with respect to the voting or transfer of any of
the Shares. There are no outstanding obligations of any of the Companies to
repurchase, redeem or otherwise acquire any of the Shares or other equity
interests in any of the Companies.
     2.5. FCC Licenses. Except as set forth on Schedule 1.2(a):
          (a) Wichita Licensee and Topeka Licensee are the holders of the FCC
Licenses described on Schedule 1.2(a), which are all of the material licenses,
permits and authorizations of any federal, state or local governmental authority
required for or otherwise material to the present operation of the Stations. The
FCC Licenses are in full force and effect and have not been revoked, suspended,
canceled, rescinded or terminated and have not expired. There is not pending any
action by or before the FCC to revoke, suspend, cancel, rescind or materially
adversely modify any of the FCC Licenses (other than proceedings to amend FCC
rules of general applicability). There is not issued or outstanding, by or
before the FCC, any order to show cause, notice of violation, notice of apparent
liability, or order of forfeiture against the Stations or against Wichita
Licensee or Topeka Licensee with respect to the Stations that could result in
any such action. The Stations are operating in compliance in all material
respects with the FCC Licenses, the Communications Act of 1934, as amended (the
“Communications Act”), and the rules, regulations and policies of the FCC.

- 7 -



--------------------------------------------------------------------------------



 



          (b) Each Station has been assigned a channel by the FCC for the
provision of digital television (“DTV”) service, and the FCC Licenses include
such authorization. The Stations are broadcasting the DTV signal in accordance
with such authorization in all material respects. Except as set forth on
Schedule 1.2(a), each Station’s election of a channel on which to provide DTV
service following the end of the DTV transition has been approved by the FCC,
and each Station has met the build-out requirements for its
replication-maximization deadline pursuant to the FCC’s Report and Order,
“Second Periodic Review of the Commission’s Rules and Policies Affecting the
Conversion to Digital Television,” FCC 04-192 (released September 7, 2004) if
such deadline has passed.
          (c) As of the date of this Agreement, (i) the Stations are carried on
cable and DBS systems pursuant to the retransmission consent agreements set
forth on Schedule 1.2(d) and (ii) each retransmission consent agreement is in
effect and is binding upon the Companies and, to Seller’s knowledge, the other
parties thereto (subject to bankruptcy, insolvency, reorganization or other
similar laws relating to or affecting the enforcement of creditors’ rights
generally).
          (d) All material reports and filings required to be filed with the FCC
by Wichita Licensee and Topeka Licensee with respect to the Stations have been
timely filed. All such reports and filings are accurate and complete in all
material respects. Wichita Licensee and Topeka Licensee maintain appropriate
public inspection files at the Stations as required by FCC rules.
     2.6. Taxes.
          (a) Except as set forth on Schedule 2.6, (i) the Companies have filed
when due (taking into account all valid extensions) all foreign, federal, state,
county and local Tax Returns (defined below) which are required to have been
filed by or with respect to them under applicable law; (ii) all such Tax Returns
were correct and complete in all material respects when filed or subsequently
modified or amended prior to the date hereof; (iii) the Companies have paid all
Taxes (defined below) which have become due and payable by or with respect to
them, except those included in Working Capital; (iv) there is no action, suit,
proceeding, investigation, audit, claim, notice of deficiency or assessment
threatened in writing or pending against or with respect to any Company for
Taxes of such Company; (v) there is no outstanding request for any extension of
time within which to file any Tax Return with respect to any Company; (vi) there
has been no waiver or extension of any applicable statute of limitation for the
assessment or collection of any Taxes of any Company; (vii) all Taxes required
to be withheld or collected by any Company have been withheld or collected, and
all such Taxes have been paid when due (taking into account all valid
extensions) to the appropriate taxing authority; (viii) no Company has executed
or filed any power of attorney with respect to Taxes which is currently in
force; (ix) no Company is a party to or bound by any Tax allocation, sharing,
indemnity or similar agreement; (x) since October 1, 2000, no Company has been a
member of any “affiliated group” within the meaning of Section 1504(a) of the
Code filing a consolidated federal income Tax Return, other than a group the
common parent of which is Emmis Communications Corporation; (xi) no Company has
any liability for Taxes of any person (other than another member of a group the
common parent of which is Emmis Communications Corporation) under Treas. Reg.
Section 1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, by contract, or otherwise; (xii) no Company has entered
into any transaction that is a “listed transaction” as defined in Treas. Reg.
Section 1.6011-4(b); and (xiii) no Company will be

- 8 -



--------------------------------------------------------------------------------



 



required to include any item of income in, or exclude any item of deduction
from, taxable income for any tax period or portion thereof beginning after the
Closing Date as a result of any (A) change in method of accounting for a tax
period ending on or before the Effective Time, (B) “closing agreement” as
described in Section 7121 of the Code (or any similar provision of foreign,
state or local law) executed on or before the Effective Time, (C) intercompany
transaction or excess loss account described in Treasury Regulations promulgated
under Section 1502 of the Code (or any similar provision of foreign, state or
local law), or (D) installment sale or open transaction disposition transaction
made on or before the Effective Time.
          (b) As used herein, “Taxes” shall mean any federal, state or local net
or gross income, gross receipts, sales, use, excise, property, ad valorem,
transfer, franchise, license, withholding, payroll, employment and social
security, unemployment, and other taxes, fees, assessments or charges of any
kind imposed by any governmental authority, together with any associated
interest or penalties, and “Tax Returns” means any return, declaration, report,
claim for refund or statement relating to Taxes, including any schedules or
attachments thereto and any amendments thereof.
     2.7. Personal Property. Schedule 1.2(b) contains a list of material items
of Tangible Personal Property included in the Station Assets. Except as set
forth on Schedule 1.2(b), the Companies have good and marketable title to the
Tangible Personal Property free and clear of Liens other than Permitted Liens.
Except as set forth on Schedule 1.2(b), all material items of Tangible Personal
Property are in normal operating condition, ordinary wear and tear excepted. As
used herein, “Permitted Liens” means, collectively, the Transferred Obligations,
liens for taxes not yet due and payable, liens that will be released at or prior
to Closing, and with respect to the Real Property, such other easements, rights
of way, building and use restrictions, exceptions, reservations and limitations
that do not, individually or in the aggregate, in any material respect detract
from the value of the property subject thereto or impair the use thereof in the
ordinary course of the business of the Stations.
     2.8. Real Property. Schedule 1.2(c) contains a description of all Real
Property included in the Station Assets, which is all of the real property used,
or held for use by the Companies in connection with the operation of the
Stations. The Companies have good and marketable fee simple title to the owned
Real Property described on Schedule 1.2(c) (the “Owned Real Property”) free and
clear of Liens other than Permitted Liens. Schedule 1.2(c) includes a
description of each lease of Real Property or similar agreement included in the
Station Contracts, which is all of the leased real property used or held for use
by the Companies in connection with the operation of the Stations (the “Real
Property Leases”). The Companies have good and valid title to the leasehold
estate under each Real Property Lease free and clear of any Liens other than
Permitted Liens. To Seller’s knowledge, the Real Property is not subject to any
suit for condemnation or other taking by any public authority. The Owned Real
Property includes, and the Real Property Leases provide, access to the Stations’
facilities.
     2.9. Contracts. Seller has made available to Buyer copies of the material
Station Contracts. Except as set forth on Schedule 1.2(d), each of the Station
Contracts (including without limitation each of the Real Property Leases) is in
full force and effect and is binding upon the Companies and, to Seller’s
knowledge, the other parties thereto (subject to bankruptcy, insolvency,
reorganization or other similar laws relating to or affecting the enforcement of
creditors’ rights generally). The Companies have performed their obligations
under each of the

- 9 -



--------------------------------------------------------------------------------



 



Station Contracts in all material respects, and are not in material default
thereunder, and to Seller’s knowledge, no other party to any of the Station
Contracts is in default thereunder in any material respect. The Station
Contracts requiring the consent of a third party to transfer of control are
identified with an asterisk on Schedules 1.2(c) and 1.2(d).
     2.10. Environmental. Except as set forth on Schedule 1.2(c) or in any Phase
I (defined below), to Seller’s knowledge, no hazardous or toxic substance or
waste regulated under any applicable environmental, health or safety law has
been generated, stored, transported or released on, in, from or to the Real
Property included in the Station Assets. Except as set forth on Schedule 1.2(c)
or in any Phase I, to Seller’s knowledge, the Companies have complied in all
material respects with all environmental, health and safety laws applicable to
the Stations.
     2.11. Intangible Property. Schedule 1.2(e) contains a description of the
material Intangible Property included in the Station Assets. Except as set forth
on Schedule 1.2(e), (i) to Seller’s knowledge, the Companies’ conduct of the
Stations’ business does not infringe upon or misappropriate any third party
rights in any material respect, (ii) to Seller’s knowledge, none of the material
Intangible Property is being infringed or misappropriated by any third party,
(iii) the Intangible Property is not the subject of any pending or, to Seller’s
knowledge, threatened legal proceedings claiming infringement, unauthorized use
or violation by the Companies or any Station, and (iii) the Companies have not
received any written notice that their use of the Intangible Property at any
Station is unauthorized or violates or infringes upon the rights of any other
person or challenging the ownership, use, validity or enforceability of any
Intangible Property. Except as set forth on Schedule 1.2(e), to Seller’s
knowledge, the Companies own or have the right to use the Intangible Property
free and clear of Liens other than Permitted Liens. The Companies have made the
filings and registrations listed on Schedule 1.2(e), if any, with respect to the
Intangible Property listed thereon.
     2.12. Employees. Except as set forth on Schedule 2.12, (i) Seller and the
Companies have complied in all material respects with all labor and employment
laws, rules and regulations applicable to the Companies’ business, including
without limitation those which relate to prices, wages, hours, discrimination in
employment and collective bargaining, and (ii) there is no unfair labor practice
charge or complaint against Seller or the Companies in respect of the Companies’
business pending or to Seller’s knowledge threatened before the National Labor
Relations Board, any state labor relations board or any court or tribunal, and
there is no strike, dispute, request for representation, slowdown or stoppage
pending or threatened in respect of the Companies’ business. Except as set forth
on Schedule 1.2(d) and Schedule 2.12, the Companies are not party to any
collective bargaining, union or similar agreement with respect to the employees
of the Companies, and, to Seller’s knowledge, no union represents or claims to
represent or is attempting to organize such employees. To Seller’s knowledge,
except as set forth on Schedule 2.12, no current liability may be imposed upon a
cessation of or reduction in contributions to, or upon any complete or partial
withdrawal from, any multiemployer plan covering employees of the Companies.
     2.13. Insurance. Seller maintains insurance policies or other arrangements
with respect to the Companies, the Stations and the Station Assets consistent
with Seller’s or its affiliates’ practices for other stations, and will maintain
such policies or arrangements in full force and effect until the Effective Time.

- 10 -



--------------------------------------------------------------------------------



 



     2.14. Compliance with Law. Except as set forth on Schedule 2.14, (i) the
Companies have complied in all material respects with all laws, ordinances,
codes, rules and regulations, and all decrees, judgments and orders of any court
or governmental authority which are applicable to the operation of the Stations,
and (ii) to Seller’s knowledge, there are no governmental claims or
investigations pending or threatened against the Companies in respect of the
Stations except those affecting the industry generally.
     2.15. Litigation. Except as set forth on Schedule 2.15, there is no action,
suit or proceeding pending or, to Seller’s knowledge, threatened against the
Companies in respect of the Stations that will subject Buyer or the Station
Assets to liability or which will affect Seller’s ability to perform its
obligations under this Agreement.
     2.16. Financial Statements. Seller has provided to Buyer copies of its
statements of operations for the Stations for: (i) the years ended February 29,
2004 and February 28, 2005 (the “Year End Statements”) and (ii) the six months
ended August 31, 2004 and 2005 (such statements, together with the Year End
Statements, the “Financial Statements”). The Year End Statements are the
statements included in the audited consolidated financial statements of Seller
and its affiliates (but the Year End Statements are not separately audited). The
Financial Statements have been prepared in accordance with GAAP consistently
applied and in the aggregate present fairly in all material respects the results
of operations of the Stations as operated by Seller for the respective periods
covered thereby, except that (i) shared operating expenses (if applicable) are
allocated among the Stations as determined by Seller, (ii) employee health
insurance expense reflected in the statements is an estimate of the Stations’
share of consolidated health insurance expense and not necessarily indicative of
actual claims activity of any particular Station, (iii) a portion of
departmental operating expenses are paid in Seller’s stock but are reflected as
cash expenses in the statements, and (iv) such statements do not include income
tax expense or benefit, interest income and expense, disclosures required by
GAAP in notes accompanying the financial statements, retiree benefit expense
(pension, health insurance, etc.), non-cash compensation expenses associated
with the discount given to employees on stock purchases and associated with
restricted stock grants made March 1, 2005, certain revenues and expenses
associated with operating the Stations as a group and expenses attributable to
the adoption of accounting pronouncements. Between August 31, 2005 and the date
of this Agreement, the Stations have been operated in all material respects in
the ordinary course of business and otherwise in the manner set forth in
Section 4.1, as if such Section applied during such period.
     2.17. Station Assets. The Station Assets include all assets that are owned,
leased or licensed by the Companies, or any affiliates of the Companies, and
used in or held for use in the operation of the Stations in all material
respects as currently operated, except for the Excluded Assets.
     2.18. Related Party Transactions. With respect to any Station Contract
between any Company on the one hand, and any affiliate of the Companies or any
officer, director or employee of the Companies on the other hand, that is not
listed on Schedule 1.2(d), such Station Contract is on commercially reasonable
terms.
     2.19. Citizenship. Seller and the Companies are not “foreign persons” as
defined in Section 1445(f)(3) of the Code.

- 11 -



--------------------------------------------------------------------------------



 



ARTICLE 3: BUYER REPRESENTATIONS AND WARRANTIES
     Buyer hereby makes the following representations and warranties to Seller
as of the date hereof and as of the Closing:
     3.1. Organization. Buyer is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and is
qualified to do business in each jurisdiction in which the Station Assets are
located. Buyer has the requisite power and authority to execute, deliver and
perform this Agreement and all of the other agreements and instruments to be
executed and delivered by Buyer pursuant hereto (collectively, the “Buyer
Ancillary Agreements”) and to consummate the transactions contemplated hereby.
     3.2. Authorization. The execution, delivery and performance of this
Agreement and the Buyer Ancillary Agreements by Buyer have been duly authorized
and approved by all necessary action of Buyer and do not require any further
authorization or consent of Buyer. This Agreement is, and each Buyer Ancillary
Agreement when executed and delivered by Buyer and the other parties thereto
will be, a legal, valid and binding agreement of Buyer enforceable in accordance
with its terms, except in each case as such enforceability may be limited by
bankruptcy, moratorium, insolvency, reorganization or other similar laws
affecting or limiting the enforcement of creditors’ rights generally and except
as such enforceability is subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
     3.3. No Conflicts. Except for the Governmental Consents, the execution,
delivery and performance by Buyer of this Agreement and the Buyer Ancillary
Agreements and the consummation by Buyer of any of the transactions contemplated
hereby or thereby does not and will not conflict with, violate, result in a
breach of the terms and conditions of, or, with or without notice or the passage
of time, result in any breach, event of default or the creation of any lien
under, any lease, contract or agreement to which Buyer is a party or to which
its assets are subject, any organizational documents of Buyer, or any law,
judgment, order or decree to which Buyer is subject, or require the consent or
approval of, or a filing by Buyer with, any governmental or regulatory authority
or any third party.
     3.4. Litigation. There is no action, suit or proceeding pending or, to
Buyer’s knowledge, threatened against Buyer which questions the legality or
propriety of the transactions contemplated by this Agreement or could materially
adversely affect the ability of Buyer to perform its obligations hereunder.
     3.5. Qualification. Buyer knows of no reason why it should not be found to
be legally, financially and otherwise qualified to acquire the Stock and to own
the Companies and control and operate the Stations under the Communications Act
and the rules, regulations and policies of the FCC, and knows of no facts that
would, under existing law and the existing rules, regulations, policies and
procedures of the FCC, disqualify Buyer as transferee of control of the FCC
Licenses. No waiver of or exemption from any FCC rule or policy on the part of
Buyer is necessary for the FCC Consent to be obtained. There are no matters
relating to Buyer that might reasonably be expected to result in the FCC’s
denial or delay of approval of the FCC Application.

- 12 -



--------------------------------------------------------------------------------



 



     3.6. Investment. Buyer is acquiring the Stock for its own account and for
investment purposes and not with a view to the distribution thereof. Buyer
acknowledges that none of the Stock has been registered under the Securities Act
of 1933, as amended, or any state securities law. Buyer has conducted an
examination of the information made available to it by Seller relating to the
Companies and their businesses, Buyer has such knowledge, sophistication and
experience in business and financial matters that it is capable of evaluating an
investment in the Stock, and Buyer can bear the economic risk of an investment
in the Stock and can afford a complete loss of such investment.
ARTICLE 4: SELLER COVENANTS
     4.1. Seller’s Covenants. Between the date hereof and Closing, except as
permitted by this Agreement or with the prior written consent of Buyer, Seller
shall or shall cause the Companies to:
          (a) operate the Stations in the ordinary course of business and in all
material respects in accordance with FCC rules and regulations and with all
other applicable laws, regulations, rules and orders;
          (b) maintain the FCC Licenses in full force and effect in all material
respects, and not materially adversely modify any of the FCC Licenses, not give
the FCC any grounds to institute proceedings for the revocation or suspension
of, or take any action or fail to take any action if such action or failure to
act would result in a materially adverse modification to any of the FCC
Licenses;
          (c) not other than in the ordinary course of business, sell, lease,
license or dispose of or agree to sell, lease, license or dispose of any of the
Station Assets (other than the Real Property, which the Companies shall not sell
or agree to sell) unless replaced with similar items of substantially equal or
greater value and utility, or create, assume or permit to exist any Liens upon
the Station Assets, except for Permitted Liens, and not dissolve, liquidate,
merge or consolidate with any other entity;
          (d) maintain and replace the Tangible Personal Property and maintain
the Real Property, in each case in the ordinary course of business;
          (e) upon reasonable notice, give Buyer and its representatives
reasonable access during normal business hours to the Station Assets, and
furnish Buyer with information relating to the Station Assets that Buyer may
reasonably request, provided that such access rights shall not be exercised in a
manner that interferes with the operation of the Stations;
          (f) except as otherwise required by law, (i) not enter into any
employment agreement (except in the ordinary course of business consistent with
past practice after consultation with Buyer) or severance agreement or any
labor, or union agreement or plan (or amendments of any such existing agreements
or plan) that will be binding upon Buyer or the Companies after Closing,
(ii) except in the ordinary course of business, increase the compensation
payable to any employee of the Companies (except for bonuses and other
compensation payable directly by Seller in connection with the consummation of
the transactions contemplated by this Agreement), or (iii) not modify any
severance policy applicable to any

- 13 -



--------------------------------------------------------------------------------



 



employee of the Companies that would result in any increase in the amount of
severance payable to any such employee (or would expand the circumstances in
which such severance is payable);
          (g) pay accounts payable and collect accounts receivable in the
ordinary course of business consistent with past practice, and not compromise or
discount any accounts receivable except in the ordinary course of business
consistent with past practice;
          (h) use reasonable best efforts to maintain the Stations’ cable and
DBS carriage existing as of the date of this Agreement, including making timely
elections of must-carry or retransmission consent and negotiating new or
extended retransmission consent agreements in the ordinary course of business;
          (i) not, other than in the ordinary course of business, enter into new
Station Contracts or amend any existing Station Contracts;
          (j) not issue, sell, transfer, assign or grant options, warrants or
rights to purchase or subscribe to, enter into any arrangement or contract with
respect to the issuance, sale, transfer or assignment of, any of the Shares or
any other shares of capital stock or other equity securities of any of the
Companies, or any rights or obligations convertible into or exchangeable for any
shares of capital stock or other equity securities of any of the Companies, not
make any changes (by combination, reorganization or otherwise) in the capital
structure of any of the Companies, and not incur or permit to exist any Lien
upon the Shares, except for Permitted Liens; and
          (k) conduct all Tax affairs in the ordinary course consistent with
past practice and, without limiting the generality of the foregoing, not make or
change any Tax election or file any amended Tax Return if such election or
amendment would have the effect of increasing the Tax liability of any Company
for any tax period or portion thereof beginning after the Closing Date.
ARTICLE 5: JOINT COVENANTS
     Buyer and Seller hereby covenant and agree as follows:
     5.1. Confidentiality. Seller (or The Blackstone Group, LLC on behalf of
Seller) and Buyer (or an affiliate of Buyer on behalf of Buyer) are parties to a
non-disclosure agreement with respect to Seller and its television stations (the
“NDA”). To the extent not already a direct party thereto, Seller and Buyer
hereby assume the NDA and agree to be bound by the provisions thereof. Without
limiting the terms of the NDA, subject to the requirements of applicable law,
all non-public information regarding the parties and their business and
properties that is disclosed in connection with the negotiation, preparation or
performance of this Agreement (including without limitation all financial
information provided by Seller to Buyer) shall be confidential and shall not be
disclosed to any other person or entity, except in accordance with the terms of
the NDA.
     5.2. Announcements. Prior to Closing, no party shall, without the prior
written consent of the other, issue any press release or make any other public
announcement concerning the transactions contemplated by this Agreement, except
to the extent that such party is so obligated by law, in which case such party
shall give advance notice to the other.

- 14 -



--------------------------------------------------------------------------------



 



     5.3. Control. Buyer shall not, directly or indirectly, control, supervise
or direct the operation of the Stations prior to Closing. Consistent with the
Communications Act and the FCC rules and regulations, control, supervision and
direction of the operation of the Stations prior to Closing shall remain the
responsibility of Wichita Licensee and Topeka Licensee as the holder of the FCC
Licenses.
     5.4. Risk of Loss.
          (a) Seller shall bear the risk of any loss of or damage to any of the
Station Assets at all times until the Effective Time, and Buyer shall bear the
risk of any such loss or damage thereafter.
          (b) If prior to the Effective Time any item of Tangible Personal
Property is damaged or destroyed or otherwise not in the condition described in
Section 2.7 in any material respect, then:
               (i) Seller shall cause the Companies to use reasonable best
efforts to repair or replace such item in all material respects in the ordinary
course of business, and
               (ii) if such repair or replacement is not completed prior to
Closing, then the parties shall proceed to Closing, Seller’s representations and
warranties as of the Closing shall be modified to take into account any such
condition and Seller shall promptly repair or replace such item in all material
respects after Closing (and Buyer will provide Seller access and any other
reasonable assistance requested by Seller with respect to such obligation).
          (c) If a Station is off the air prior to Closing, then Seller shall
cause the Companies to use reasonable best efforts to return the Station to the
air as promptly as practicable in the ordinary course of business. If on the day
otherwise scheduled for Closing a Station is off the air, then Closing shall be
postponed until the date five (5) business days after the Station returns to the
air, unless such Station returns to the air between January 23, 2006 and
January 30, 2006, in which event the Closing shall be postponed until
January 31, 2006, subject to Section 10.1 and to the satisfaction of the
conditions to Closing set forth herein.
     5.5. Environmental.
          (a) Seller has provided Buyer with copies of Phase I environmental
assessments of certain Real Property sites as shown on Schedule 1.2(c), if any
(each a “Phase I”).
          (b) Such assessments identified the items set forth on
Schedule 1.2(c). With respect to such items:
               (i) Seller shall use reasonable best efforts to remediate such
items in all material respects in the ordinary course of business,
               (ii) if such remediation is not completed prior to Closing, then
the parties shall proceed to Closing and Seller’s representations and warranties
as of the Closing shall be modified to take into account any such items, and
Seller shall promptly remediate such items in all material respects after
Closing (and Buyer will provide Seller access and any other reasonable
assistance requested by Seller with respect to such obligation).

- 15 -



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything herein to the contrary, if at any time
the reasonably estimated cost to remedy such items (and any items under the APA)
in the aggregate exceeds the amount set forth in Schedule 1.2(c), then Seller
may terminate this Agreement upon written notice to Buyer.
     5.6. Consents. The parties shall use reasonable best efforts to obtain
(i) any third party consents necessary under any Station Contract (which shall
not require any payment to any such third party), and (ii) reasonable estoppel
certificates from lessors under any Real Property Leases for which consent to
transfer is necessary, if any, but no such third party consents or estoppel
certificates are conditions to Closing except for the Required Consents (defined
below). Receipt of any consent necessary under the Stations’ network affiliation
agreements designated with a diamond on Schedule 1.2(d) without any material
adverse conditions and the Stations’ leases designated with a diamond on
Schedule 1.2(c) (if any) is a condition precedent to Buyer’s obligation to close
under this Agreement (the “Required Consents”).
     5.7. Employees.
          (a) For a period of eighteen (18) months from the date of this
Agreement, Buyer shall not, without the prior written consent of Seller, solicit
for employment, induce or attempt to induce to leave Seller’s or an affiliate of
Seller’s employ, or hire, any employees of Seller or its affiliates staffed in
Seller’s Indianapolis headquarters or at any other television station owned by
Seller or its affiliates (other than general solicitations not directed solely
to any such employees).
          (b) Seller has provided Buyer a list showing employee positions and
annualized pay rates and target bonus opportunities, where applicable, for
employees of the Companies. Seller shall update that list no later than five
(5) business days prior to Closing, and shall provide Buyer with such other
information in Seller’s possession as Buyer may reasonably request in order to
decide which employees it will retain following the Closing, in each case
subject to any restrictions under applicable laws. Prior to the Closing, Buyer
shall identify and provide to Seller a written list of the employees of the
Companies whom Buyer plans to retain following the Closing. Seller and Buyer
shall cooperate with one-another in connection with Buyer’s efforts under this
Section 5.7. Employees retained by Buyer shall be employed upon substantially
the same terms and conditions and with substantially the same duties as in
effect immediately preceding the Closing, including but not limited to wages,
salaries, commission rate (if applicable) and target bonuses (all determined on
a cash basis before taking into account Seller’s stock compensation program) and
with benefits which are substantially similar to the benefits available to
similarly situated employees in the markets in which the Stations operate. Any
person so retained is referred to herein as a “Transferred Employee.” If any
Transferred Employee is subject to a written employment agreement with any
entity other than the Companies, Buyer shall assume Seller’s obligations under
such agreement. Nothing in this Section 5.7 is intended to or shall require
Buyer or the Companies to employ or continue to employ any Transferred Employee
for any period of time following the Closing or to continue to maintain any term
or condition of employment or otherwise to treat any such employee on any basis
other than as an employee-at-will (subject to the terms of any employment
contract covering such Transferred Employee). With respect to any employees of
the Companies that do not become Transferred Employees, Seller shall transfer
such employees to one of its affiliates other than the Companies (and, where
applicable, the Seller shall assume the employee’s

- 16 -



--------------------------------------------------------------------------------



 



employment agreement or cause it to be assumed by one of Seller’s affiliates
other than the Companies) or otherwise have their employment terminated
immediately prior to the Closing. Seller and Buyer shall each pay one-half of
all applicable severance and other liabilities under Seller’s severance policy
as in effect on the date hereof (a copy of which has been provided to Buyer) and
any other amounts (regardless of whether denominated as severance) owing in
connection with the termination of any written employment agreement owing to any
employees of the Companies who do not become Transferred Employees or who become
Transferred Employees but who are terminated during the first four (4) months
following Closing (collectively, “Severance”), provided, however, that Seller’s
liability with respect to Severance shall not exceed $1 million in the aggregate
(including amounts paid by Seller’s affiliates under the APA) and Buyer shall be
liable for all other Severance.
          (c) Buyer shall grant credit to each Transferred Employee for all
unused vacation accrued as of the Effective Time, and Buyer shall discharge the
obligation to provide such leave to such employees (such obligations being a
part of the Transferred Obligations).
          (d) Buyer shall permit Transferred Employees (and their spouses and
dependents) to participate in its “employee welfare benefit plans” (including
without limitation health insurance plans) and “employee pension benefit plans”
(as defined in Section 3(1) and 3(2) of ERISA, respectively), with coverage
effective immediately upon Closing (and without exclusion from coverage on
account of any pre-existing condition unless Buyer determines in good faith that
obtaining such coverage without such exclusion is not practicable because of a
material increase in cost), with service with the Companies or Seller deemed
service with the Buyer for purposes of any length of service requirements,
waiting periods, vesting periods and differential benefits based on length of
service, and with credit under any welfare benefit plan for any deductibles or
co-payments paid for the current plan year under any plan maintained by Seller.
          (e) Buyer shall also permit each Transferred Employee who participates
in the Seller’s 401(k) plan to elect to make direct rollovers of their account
balances into the Buyer’s 401(k) plan as of Closing (or as soon as practicable
thereafter when Buyer’s 401(k) plan is capable of accepting such rollovers),
including the direct rollover of any outstanding loan balances such that they
will continue to make payments under the terms of such loans under the Buyer’s
401(k) plan, subject to compliance with applicable law and subject to the
reasonable requirements of Buyer’s 401(k) plan.
     5.8. DTV Construction for the Topeka Station. Buyer acknowledges that the
DTV construction for the Topeka Station set forth on Schedule 5.8 must be timely
completed to meet replication/maximization requirements for interference
protection or to meet other applicable FCC requirements. Seller shall cause the
Companies to commence such work in the ordinary course of business, and to
proceed with such work diligently, but completion thereof is not a condition to
Closing. At Buyer’s reasonable request, Seller will cause the Companies to file
with the FCC an appropriate request for a waiver or extension of the
replication/maximization deadline.
     5.9. Accounting Services. During the first fifteen (15) business days after
Closing, Buyer shall provide to Seller at no additional cost the services of the
Stations’ business offices, together with reasonable access to related systems
and records, for the purposes of closing the

- 17 -



--------------------------------------------------------------------------------



 



books of the Stations for the period prior to Closing and of facilitating the
distribution of any stock compensation from Seller to the Stations’ employees,
all in accordance with the procedures and practices applied by the business
offices for periods prior to Closing.
     5.10. Asset Transfers. Between the date hereof and Closing, Seller shall
and shall use reasonable best efforts to cause the Companies and their
affiliates, officers, directors, employees and agents who own any of the Station
Assets or have rights thereto that should be terminated as of Closing to,
(i) transfer to Seller (if prior to Closing) or to Buyer (if at Closing) and
(ii) to the extent appropriate, terminate as of Closing, all of their respective
rights, title and interest in, to and under such Station Assets. Seller shall
and shall cause the Companies and their affiliates, officers, directors,
employees and agents to prepare, execute and file such documents in form and
substance reasonably satisfactory to Buyer and take such other actions as may be
required to evidence or record any such transfers or terminations.
     5.11. Intellectual Property License. Other than any trademarks, service
marks, brand names, domain names or trade, corporate or business names of Seller
or its affiliates (other than the Stations), Seller for itself and its
affiliates (other than the Stations) hereby grants to Buyer a non-exclusive,
perpetual, irrevocable, and royalty-free license to use any Intellectual
Property owned by Seller or an affiliate (other than the Stations) and used by
both the Stations and Seller’s other stations and business units prior to
Closing in the operation of the Stations in the ordinary course of business,
provided that such license: (i) may not be assigned by Buyer, except to any
successor licensee of the relevant Station, (ii) is limited to the extent of
Seller’s rights therein, if any, (iii) may be used by Buyer only in the market
of the relevant Station and only in a manner that does not violate law or any
third-party rights, and (iv) shall terminate for noncompliance or non-use.
     5.12. Use of Business Names. To the extent the trademarks, service marks,
brand names, domain names or trade, corporate or business names of Seller or its
affiliates (other than the Stations) are used by the Stations on stationery,
signage, invoices, receipts, forms, packaging, advertising and promotional
materials, product, training and service literature and materials, computer
programs or like materials (“Marked Materials”), Buyer may continue such
pre-existing use for a period of up to three months after Closing, or until the
supply of such Marked Materials is exhausted, if sooner. Buyer shall be solely
responsible for such use, which: (i) may not be assigned by Buyer, (ii) is
limited to the extent of Seller’s rights therein, if any, (iii) may be used by
Buyer only in a manner that does not violate law or any third-party rights, and
(iv) shall terminate for noncompliance or non-use.
     5.13. Reasonable Efforts. Prior to Closing, Buyer and Seller shall use
their respective reasonable best efforts to take or cause to be taken all action
necessary or desirable in order to consummate the transactions contemplated by
this Agreement by January 31, 2006.
ARTICLE 6: SELLER CLOSING CONDITIONS
     The obligation of Seller to consummate the Closing hereunder is subject to
satisfaction, at or prior to Closing, of each of the following conditions
(unless waived in writing by Seller):
     6.1. Representations and Covenants.

- 18 -



--------------------------------------------------------------------------------



 



          (a) The representations and warranties of Buyer made in this
Agreement, shall be true and correct in all material respects as of the Closing
Date except for changes permitted or contemplated by the terms of this
Agreement.
          (b) The covenants and agreements to be complied with and performed by
Buyer at or prior to Closing shall have been complied with or performed in all
material respects.
          (c) Seller shall have received a certificate dated as of the Closing
Date from Buyer executed by an authorized officer of Buyer to the effect that
the conditions set forth in Sections 6.1(a) and (b) have been satisfied.
     6.2. Proceedings. Neither Seller nor Buyer shall be subject to any court or
governmental order or injunction restraining or prohibiting the consummation of
the transactions contemplated hereby.
     6.3. FCC Authorization. The FCC Consent shall have been obtained.
     6.4. Hart Scott Rodino. If applicable, the HSR Clearance shall have been
obtained.
     6.5. Deliveries. Buyer shall have complied with each of its obligations set
forth in Section 8.2.
     6.6. APA. The Closing under the APA shall have been consummated or shall be
consummated simultaneously with the Closing under this Agreement.
ARTICLE 7: BUYER CLOSING CONDITIONS
     The obligation of Buyer to consummate the Closing hereunder is subject to
satisfaction, at or prior to Closing, of each of the following conditions
(unless waived in writing by Buyer):
     7.1. Representations and Covenants.
          (a) The representations and warranties of Seller made in this
Agreement shall be true and correct in all material respects as of the Closing
Date except for changes permitted or contemplated by the terms of this
Agreement.
          (b) The covenants and agreements to be complied with and performed by
Seller at or prior to Closing shall have been complied with or performed in all
material respects.
          (c) Buyer shall have received a certificate dated as of the Closing
Date from Seller executed by an authorized officer of Seller to the effect that
the conditions set forth in Sections 7.1(a) and (b) have been satisfied.
     7.2. Proceedings. Neither Seller nor Buyer shall be subject to any court or
governmental order or injunction restraining or prohibiting the consummation of
the transactions contemplated hereby.
     7.3. FCC Authorization. The FCC Consent shall have been obtained.

- 19 -



--------------------------------------------------------------------------------



 



     7.4. Hart Scott Rodino. If applicable, the HSR Clearance shall have been
obtained.
     7.5. Deliveries. Seller shall have complied with each of its obligations
set forth in Section 8.1.
     7.6. Consents. The Required Consents shall have been obtained and delivered
and such Required Consents shall be without material adverse conditions.
     7.7. APA. The Closing under the APA shall have been consummated or shall be
consummated simultaneously with the Closing under this Agreement.
ARTICLE 8: CLOSING DELIVERIES
     8.1. Seller Documents. At Closing, Seller shall deliver or cause to be
delivered to Buyer:
          (i) good standing certificates issued by the Secretary of State of
Seller’s and the Companies’ jurisdictions of formation;
          (ii) certified copies of resolutions authorizing the execution,
delivery and performance of this Agreement, including the consummation of the
transactions contemplated hereby;
          (iii) the certificate described in Section 7.1(c);
          (iv) the certificates representing the Stock accompanied by stock
powers duly endorsed in blank, sufficient to convey and transfer to Buyer title
to the Stock;
          (v) certified copies of the Companies’ charters and bylaws, the
Companies’ minute books and resignations from all officers and directors of the
Companies;
          (vi) any other instruments of conveyance, assignment and transfer that
may be reasonably necessary to convey, transfer and assign the Stock from Seller
to Buyer, free and clear of Liens, except for Permitted Liens;
          (vii) an affidavit of non-foreign status of Seller that complies with
Section 1445 of the Code; and
          (viii) the Assignment and Assumption Agreement.
     8.2. Buyer Documents. At Closing, Buyer shall deliver or cause to be
delivered to Seller:
          (i) the Purchase Price in accordance with Section 1.6 hereof;
          (ii) good standing certificates issued by the Secretary of State of
Buyer’s jurisdiction of formation;

- 20 -



--------------------------------------------------------------------------------



 



          (iii) certified copies of resolutions authorizing the execution,
delivery and performance of this Agreement, including the consummation of the
transactions contemplated hereby;
          (iv) the certificate described in Section 6.1(c); and
          (v) the Assignment and Assumption Agreement.
ARTICLE 9: SURVIVAL; INDEMNIFICATION
     9.1. Survival. The representations and warranties in this Agreement shall
survive Closing for a period of eighteen (18) months from the Closing Date
whereupon they shall expire and be of no further force or effect, except
(i) those under Section 2.6 (Taxes) and Sections 2.7 and 2.8 (Personal Property
and Real Property, but solely with respect to title), which shall survive until
the expiration of any applicable statute of limitations, and (ii) that if within
such period the indemnified party gives the indemnifying party written notice of
a claim for breach thereof describing in reasonable detail the nature and basis
of such claim, then such claim shall survive until the earlier of resolution of
such claim or expiration of the applicable statue of limitations. The covenants
and agreements in this Agreement shall survive Closing until performed.
     9.2. Indemnification.
          (a) Subject to Section 9.2(b), from and after Closing, Seller shall
defend, indemnify and hold harmless Buyer from and against any and all losses,
costs, damages, liabilities and expenses, including reasonable attorneys’ fees
and expenses (“Damages”) incurred by Buyer or, after the Closing, the Companies,
whether or not resulting from third party claims, arising out of or resulting
from:
               (i) any breach by Seller of its representations and warranties
made under this Agreement; or
               (ii) any default by Seller of any covenant or agreement made
under this Agreement; or
               (iii) the Retained Obligations; or
               (iv) the business, ownership, operation of the Companies before
the Effective Time, including without limitation any Taxes on or measured by
income attributable to any tax period or portion thereof ending on or before the
Closing Date, except for the Transferred Obligations and as otherwise provided
in Section 11.2.
          (b) Notwithstanding the foregoing or anything else herein to the
contrary, after Closing, (i) Seller shall have no liability to Buyer under
Section 9.2(a)(i) (excluding any breaches of the representations and warranties
made under Section 2.6) until, and only to the extent that, Buyer’s aggregate
Damages exceed $500,000 per Station and (ii) the maximum liability of Seller
under Section 9.2(a)(i) (excluding any breaches of the representations and
warranties made under Section 2.6) shall be an amount equal to 20% of the
Purchase Price.

- 21 -



--------------------------------------------------------------------------------



 



          (c) From and after Closing, Buyer shall defend, indemnify and hold
harmless Seller from and against any and all Damages incurred by Seller, whether
or not resulting from third party claims, arising out of or resulting from:
               (i) any breach by Buyer of its representations and warranties
made under this Agreement; or
               (ii) any default by Buyer of any covenant or agreement made under
this Agreement; or
               (iii) the Transferred Obligations; or
               (iv) the business, ownership, operation of the Companies after
the Effective Time, including without limitation any Taxes on or measured by
income attributable to any tax period or portion thereof beginning after the
Closing Date, except as otherwise provided in Section 11.2.
          (d) From and after Closing, Seller shall defend, indemnify and hold
harmless Buyer from and against any and all Taxes incurred by Buyer or, after
the Closing, the Companies arising from or attributable to any and all actions
taken pursuant to the second sentence of Section 1.8.
     9.3. Procedures with Respect to Third Party Claims.
          (a) The indemnified party shall give prompt written notice to the
indemnifying party of any demand, suit, claim or assertion of liability by third
parties that is subject to indemnification hereunder (a “Claim”), but a failure
to give such notice or delaying such notice shall not affect the indemnified
party’s rights or the indemnifying party’s obligations except to the extent the
indemnifying party’s ability to remedy, contest, defend or settle with respect
to such Claim is thereby materially prejudiced and provided that, where
applicable, such notice is given within the time period described in
Section 9.1.
          (b) The indemnifying party shall have the right to undertake the
defense or opposition to such Claim with counsel selected by it. In the event
that the indemnifying party does not undertake such defense or opposition in a
timely manner, the indemnified party may undertake the defense, opposition,
compromise or settlement of such Claim with counsel selected by it at the
indemnifying party’s cost (subject to the right of the indemnifying party to
assume defense of or opposition to such Claim at any time prior to settlement,
compromise or final determination thereof).
          (c) Anything herein to the contrary notwithstanding:
               (i) the indemnified party shall have the right, at its own cost
and expense, to participate in the defense, opposition, compromise or settlement
of the Claim;
               (ii) the indemnifying party shall not, without the indemnified
party’s written consent, settle or compromise any Claim or consent to entry of
any judgment which does not include the giving by the claimant to the
indemnified party of a release from all liability in respect of such Claim; and

- 22 -



--------------------------------------------------------------------------------



 



               (iii) in the event that the indemnifying party undertakes defense
of or opposition to any Claim, the indemnified party, by counsel or other
representative of its own choosing and at its sole cost and expense, shall have
the right to consult with the indemnifying party and its counsel concerning such
Claim and the indemnifying party and the indemnified party and their respective
counsel shall cooperate in good faith with respect to such Claim.
ARTICLE 10: TERMINATION AND REMEDIES
     10.1. Termination. This Agreement shall terminate upon any termination of
the APA. Subject to Section 10.3, this Agreement may be terminated prior to
Closing as follows:
          (a) by mutual written consent of Buyer and Seller;
          (b) by written notice of Buyer to Seller if Seller breaches its
representations or warranties or defaults in the performance of its covenants
contained in this Agreement and such breach or default is material in the
context of the transactions contemplated hereby and is not cured within the Cure
Period (defined below);
          (c) by written notice of Seller to Buyer if Buyer breaches its
representations or warranties or defaults in the performance of its covenants
contained in this Agreement and such breach or default is material in the
context of the transactions contemplated hereby and is not cured within the Cure
Period; provided, however, that the Cure Period shall not apply to Buyer’s
obligations to pay the Purchase Price at Closing in the circumstances where all
of the conditions to Buyer’s obligations to consummate the Closing (other than
those under Article 7 to be performed at Closing) have been satisfied;
          (d) by written notice of Seller to Buyer or Buyer to Seller if Closing
does not occur on or before September 29, 2006; or
          (e) as provided by Section 5.5(c).
     10.2. Cure Period. Each party shall give the other party prompt written
notice upon learning of any breach or default by the other party under this
Agreement. The term “Cure Period” as used herein means a period commencing on
the date Buyer or Seller receives from the other written notice of breach or
default hereunder and continuing until the earlier of (i) twenty (20) calendar
days thereafter or (ii) five (5) business days after the day otherwise scheduled
for Closing; provided, however, that if the breach or default is non-monetary
and cannot reasonably be cured within such period but can be cured before the
date five (5) business days after the scheduled Closing date, and if diligent
efforts to cure promptly commence, then the Cure Period shall continue as long
as such diligent efforts to cure continue, but not beyond the date five (5)
business days after the scheduled Closing date; and provided, further, that,
notwithstanding the foregoing, if the date otherwise scheduled for Closing is
between January 23, 2006 and January 30, 2006, Closing shall be January 31,
2006.
     10.3. Survival. Neither party may terminate under Sections 10.1(b) or
(c) if it is then in material default under this Agreement. The termination of
this Agreement shall not relieve any party of any liability for breach or
default under this Agreement prior to the date of termination. Notwithstanding
anything contained herein to the contrary, Sections 5.1 (Confidentiality), 10.5
(Liquidated Damages) and 12.1 (Expenses) shall survive any termination of this
Agreement.

- 23 -



--------------------------------------------------------------------------------



 



     10.4. Specific Performance. In the event of failure or threatened failure
by either party to comply with the terms of this Agreement, the other party
shall be entitled to an injunction restraining such failure or threatened
failure and, subject to obtaining any necessary FCC consent, to enforcement of
this Agreement by a decree of specific performance requiring compliance with
this Agreement.
     10.5. Liquidated Damages. If Seller terminates this Agreement or the APA
pursuant to Section 10.1(c) hereof or thereof, then Buyer shall pay Seller on
demand an amount equal to 10% of the Purchase Price under this Agreement by wire
transfer of immediately available funds, and such payment shall constitute
liquidated damages and the sole remedy of Seller under this Agreement. Buyer
acknowledges and agrees that Seller’s recovery of such amount shall constitute
payment of liquidated damages and not a penalty and that Seller’s liquidated
damages amount is reasonable in light of the substantial but indeterminate harm
anticipated to be caused by Buyer’s material breach or default under this
Agreement, the difficulty of proof of loss and damages, the inconvenience and
non-feasibility of otherwise obtaining an adequate remedy, and the value of the
transactions to be consummated hereunder.
ARTICLE 11: TAX MATTERS
     11.1. Income Tax Returns. Seller shall prepare and file all Tax Returns in
respect of Taxes on or measured by income for or with respect to each Company
for all tax periods ending on or prior to the Closing Date, and pay all Taxes
due in respect thereof. Buyer shall prepare and file all Tax Returns in respect
of Taxes on or measured by income for each Company for all tax periods beginning
after the Closing Date, and pay all Taxes due in respect thereof. The parties
shall jointly prepare, and Buyer shall file, all Tax Returns in respect of Taxes
on or measured by income for each Company for all tax periods beginning before
or on and ending after the Closing Date (each a “Straddle Period”), and Taxes
due in respect thereof shall be paid by Seller to the extent attributable to the
tax period or portion thereof ending on the Closing Date, and by Buyer to the
extent attributable to the tax period or portion thereof beginning the day after
the Closing Date. With respect to each such Tax Return for or with respect to a
Company for any Straddle Period, Buyer shall provide Seller with the proposed
return, a schedule apportioning the Tax, and its related work papers, no later
than thirty (30) days before the filing due date (taking into account all valid
extensions), and the parties shall cooperate in good faith to resolve any issues
concerning such return or apportionment consistent with this Agreement prior to
filing.
     11.2. Apportionment. For purposes of this Agreement, all liabilities for
Taxes on or measured by income for any Straddle Period shall be apportioned
between the portion of such tax period that ends on the Closing Date and the
portion beginning the day after the Closing Date as determined on the basis of a
closing of the books and records of each Company at the end of the Closing Date,
provided that if on the Closing Date there are any post-Closing transactions
involving a Company not in the ordinary course of business and other than a
transaction contemplated by Section 1.8, then Buyer shall be responsible for any
resulting Tax and such transactions shall be reported on such Company’s
post-Closing Tax Return, each to the extent permitted by Treas. Reg.
§1.1502-76(b)(1)(ii)(B).
     11.3. Tax Matters. Any tax-sharing agreement to which a Company is a party
shall be terminated as to such Company as of the Effective Time and shall have
no further effect for any taxable year (whether the current year, a future year
or a past year). At Seller’s request, Buyer

- 24 -



--------------------------------------------------------------------------------



 



shall cause any Company to make or join with Seller in making any tax election
after the Closing Date that affects a tax period ending on or before the Closing
Date (a “Pre-Closing Period”) if such election does not have a material adverse
effect on Buyer. Neither Buyer, a Company, nor any of their affiliates shall
make any election under section 338 of the Internal Revenue Code of 1986, as
amended, with respect to any transaction contemplated by this Agreement.
     11.4. Tax Records. After Closing, (i) Buyer shall retain the Companies’ tax
records that relate to all Pre-Closing Periods until the expiration of the
applicable statute of limitations (as may be extended), (ii) Buyer and the
Companies will provide Seller access to and copies of such records for the
preparation of any Tax Returns, any audit or claim by any taxing authority, the
filing of any claim for a refund of Tax, the allowance of any Tax credit, or any
judicial or administrative proceedings relating to any Pre-Closing Period, and
(iii) within five (5) business days of receipt, Buyer shall pay Seller the
amount of any Tax refund received by it or a Company after Closing that is
attributable to Taxes paid by Seller or a Company for any Pre-Closing Period. If
after Closing a taxing authority audits or makes any claim with respect to a Tax
Return of a Company that includes any Pre-Closing Period, then Buyer shall
promptly notify Seller thereof in writing. Seller shall control the portion of
any such audit, examination or proceeding that relates to any Taxes for which
Seller is responsible, provided that without the prior written consent of Buyer,
which consent shall not be unreasonably withheld, Seller shall not settle any
such audit, examination or proceeding in a manner which would reasonably be
expected to have a material adverse effect on Buyer, any Company or any
affiliates thereof. Buyer shall, at its own expense, have the opportunity to
participate in any such audit, examination or proceeding. Buyer shall control
any audit, examination or proceeding (or portion thereof) that does not relate
to Taxes for which Seller is responsible.
ARTICLE 12: MISCELLANEOUS
     12.1. Expenses. Each party shall be solely responsible for all costs and
expenses incurred by it in connection with the negotiation, preparation and
performance of and compliance with the terms of this Agreement. All governmental
fees and charges applicable to any requests for Governmental Consents shall be
paid one-half by Buyer and one-half by Seller, except that if more than one HSR
Act filing is necessary because a party has more than one ultimate parent
entity, then such party shall pay the HSR Act filing fees for any additional
filings. Buyer and Seller shall each be responsible for one-half of all
governmental recording, sales, use and other similar transfer taxes, fees and
charges (not including any Taxes on or measured by income) applicable to the
transfer of the Stock under this Agreement. Each party is responsible for any
commission, brokerage fee, advisory fee or other similar payment that arises as
a result of any agreement or action of it or any party acting on its behalf in
connection with this Agreement or the transactions contemplated hereby.
     12.2. Further Assurances. Before Closing, each party shall perform its
obligations and observe the conditions set forth in Schedule 12.2 to this
Agreement. After Closing, each party shall from time to time, at the request of
and without further cost or expense to the other, execute and deliver such other
instruments of conveyance and assumption and take such other actions as may
reasonably be requested in order to more effectively consummate the transactions
contemplated hereby.

- 25 -



--------------------------------------------------------------------------------



 



     12.3. Assignment. Neither party may assign this Agreement without the prior
written consent of the other party hereto, provided, however, that Buyer may
assign its rights hereunder to an affiliate of Buyer upon written notice to, but
without consent of, Seller, provided that (i) any such assignment does not delay
processing of the FCC Application, grant of the FCC Consent or Closing, (ii) any
such assignee delivers to Seller a written assumption of this Agreement, and
(iii) Buyer shall remain liable for all of its obligations hereunder. The terms
of this Agreement shall bind and inure to the benefit of the parties’ respective
successors and any permitted assigns, and no assignment shall relieve any party
of any obligation or liability under this Agreement.
     12.4. Notices. Any notice pursuant to this Agreement shall be in writing
and shall be deemed delivered on the date of personal delivery or confirmed
facsimile transmission or confirmed delivery by a nationally recognized
overnight courier service, and shall be addressed as follows (or to such other
address as any party may request by written notice):

     
if to Seller:
  c/o Emmis Communications Corporation
 
  One Emmis Plaza
 
  40 Monument Circle, Suite 700
 
  Indianapolis, Indiana 46204
 
  Attention: President and CEO
 
  Facsimile: (317) 684-5583
 
   
with copies (which shall not
  Emmis Communications Corporation
constitute notice) to:
  3500 W. Olive Avenue, Suite 1450
 
  Burbank, California 91505
 
  Attention: Gary Kaseff
 
  Facsimile: (818) 238-9158
 
   
 
  Wiley Rein & Fielding LLP
 
  1776 K Street, N.W.
 
  Washington, D.C. 20006
 
  Attention: Doc Bodensteiner
 
  Facsimile: (202) 719-7049
 
   
 
  Bose McKinney & Evans, LLP
 
  2700 First Indiana Plaza
 
  135 N. Pennsylvania Street
 
  Indianapolis, Indiana 46204
 
  Attention: David L. Wills
 
  Facsimile: (317) 223-0125
 
   
if to Buyer:
  c/o The Blackstone Group
 
  345 Park Avenue
 
  New York, New York 10154
 
  Attention: David Tolley
 
  Facsimile: (212) 583-5717

- 26 -



--------------------------------------------------------------------------------



 



     
with a copy (which shall not
  Debevoise & Plimpton
constitute notice) to:
  919 Third Avenue
 
  New York, New York 10022
 
  Attention: Gregory V. Gooding
Facsimile: (212) 909-6836

     12.5. Amendments. No amendment or waiver of compliance with any provision
hereof or consent pursuant to this Agreement shall be effective unless evidenced
by an instrument in writing signed by the party against whom enforcement of such
amendment, waiver, or consent is sought.
     12.6. Entire Agreement. The Schedules and Exhibits hereto are hereby
incorporated into this Agreement. This Agreement, together with any other
agreement executed on the date hereof in connection herewith, constitutes the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof, and supersedes all prior agreements and understandings
with respect to the subject matter hereof, except the NDA, which shall remain in
full force and effect. No party makes any representation or warranty with
respect to the transactions contemplated by this Agreement except as expressly
set forth in this Agreement (or in any other agreement executed on the date
hereof in connection herewith). Without limiting the generality of the
foregoing, Seller makes no representation or warranty to Buyer with respect to
any projections, budgets or other estimates of the Stations’ revenues, expenses
or results of operations, or, except as expressly set forth in Article 2, any
other financial or other information made available to Buyer with respect to the
Stations.
     12.7. Severability. If any court or governmental authority holds any
provision in this Agreement invalid, illegal or unenforceable under any
applicable law, then, so long as no party is deprived of the benefits of this
Agreement in any material respect, this Agreement shall be construed with the
invalid, illegal or unenforceable provision deleted and the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected or impaired thereby.
     12.8. No Beneficiaries. Nothing in this Agreement expressed or implied is
intended or shall be construed to give any rights to any person or entity other
than the parties hereto and their successors and permitted assigns.
     12.9. Governing Law. The construction and performance of this Agreement
shall be governed by the laws of the State of New York without giving effect to
the choice of law provisions thereof.
     12.10. Neutral Construction. Buyer and Seller agree that this Agreement was
negotiated at arms-length and that the final terms hereof are the product of the
parties’ negotiations. This Agreement shall be deemed to have been jointly and
equally drafted by Buyer and Seller, and the provisions hereof should not be
construed against a party on the grounds that the party drafted or was more
responsible for drafting the provision.
     12.11. Cooperation. After Closing, Buyer shall cooperate with Seller in the
investigation, defense or prosecution of any action which is pending or
threatened against Seller or its affiliates with respect to the Companies or the
Stations, whether or not any party has

- 27 -



--------------------------------------------------------------------------------



 



notified the other of a claim for indemnity with respect to such matter. Without
limiting the generality of the foregoing, Buyer shall make available its
employees to give depositions or testimony and shall furnish all documentary or
other evidence that Seller may reasonably request. Seller shall reimburse Buyer
for all reasonable and necessary out-of-pocket expenses incurred in connection
with the performance of its obligations under this Section 12.11.
     12.12. Counterparts. This Agreement may be executed in separate
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same agreement.
     12.13. Interpretation. Article titles and headings herein are for
convenience of reference only and are not intended to affect the meaning or
interpretation of this Agreement. The Schedules hereto shall be construed with
and as an integral part of this Agreement to the same extent as if set forth
verbatim herein. When used in this Agreement, unless the context clearly
requires otherwise, (i) words such as “herein,” “hereto,” “hereunder,” and
“hereafter” shall refer to this Agreement as a whole, (ii) the term “including”
shall not be limiting, and (iii) the term “ordinary course” shall refer to the
ordinary course of Seller’s business and the operation of the Stations.
[SIGNATURE PAGE FOLLOWS]

- 28 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

          BUYER:   SJL ACQUISITION, LLC
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
        SELLER:   EMMIS OPERATING COMPANY
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

 